USCA11 Case: 22-10477    Date Filed: 10/26/2022      Page: 1 of 5




                                         [DO NOT PUBLISH]
                          In the
      United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-10477
                 Non-Argument Calendar
                ____________________

ROLANDO SABILLON VASQUEZ,
                                                      Petitioner,
                           versus
U.S. ATTORNEY GENERAL,


                                                     Respondent.


                ____________________

          Petition for Review of a Decision of the
               Board of Immigration Appeals
                 Agency No. A206-839-437
                 ____________________
USCA11 Case: 22-10477        Date Filed: 10/26/2022     Page: 2 of 5




2                      Opinion of the Court                22-10477


Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
      Rolando Sabillon Vasquez seeks review of the order of the
Board of Immigration Appeals (“BIA”) affirming the Immigration
Judge’s (“IJ”) denial of his application for cancellation of removal.
Because we lack jurisdiction to review the BIA’s decision, we dis-
miss Vasquez’s petition for review.
       Vasquez, a native and citizen of Honduras, entered the
United States without inspection in 2001. In 2015 the Department
of Homeland Security issued him a notice to appear, charging him
as removable under the Immigration and Nationality Act (“INA”)
as a noncitizen present in the United States without having been
admitted or paroled. See 8 U.S.C. § 1182(a)(6)(A)(i). Vasquez con-
ceded removability but applied for cancellation of removal pursu-
ant to the INA, 8 U.S.C. § 1229b(b)(1).
       The Attorney General has the discretion to cancel the re-
moval of certain noncitizens who establish that: (1) they have been
continuously physically present in the United States for at least 10
years; (2) they have been “person[s] of good moral character” while
present in the United States; (3) they have not been convicted of
any specified criminal offenses; and (4) their “removal would result
in exceptional and extremely unusual hardship” to a qualifying rel-
ative who is a U.S. citizen or lawful permanent resident. 8 U.S.C.
§ 1229b(b)(1). Vasquez asserted that he met all four of these
USCA11 Case: 22-10477             Date Filed: 10/26/2022         Page: 3 of 5




22-10477                   Opinion of the Court                               3

requirements. As to the fourth requirement, Vasquez claimed that
his removal would result in exceptional and extremely unusual
hardship to his wife and children, who are United States citizens.
He elaborated at a hearing before an IJ and in supporting documen-
tation, explaining that each of his children had medical issues that
required treatment that was possibly prohibitively expensive in
Honduras and also inferior to the healthcare the children would
receive in the United States. Vasquez admitted at the hearing that
he had been arrested numerous times, including two arrests (one
of which resulted in a conviction) for driving under the influence.
       The IJ denied Vasquez’s application for cancellation of re-
moval, concluding, in relevant part, that Vasquez failed to demon-
strate exceptional and extremely unusual hardship to his wife and
children if he were ordered removed. 1 The IJ further concluded
that even if Vasquez demonstrated eligibility for cancellation of re-
moval, cancellation of removal should be denied as a matter of dis-
cretion based on Vasquez’s “reckless disregard for the laws” of the
United States. AR at 86–87. 2



1 The IJ also concluded that Vasquez failed to demonstrate that he is of good
moral character. The BIA expressly declined to adopt that determination,
however, so the IJ’s moral character determination is not before us. See Gon-
zalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016) (explaining that we
review the IJ’s decision only to the extent that the BIA expressly adopted or
agreed with it).
2 “AR” refers to the Administrative Record.
USCA11 Case: 22-10477         Date Filed: 10/26/2022    Page: 4 of 5




4                      Opinion of the Court                 22-10477

        Vasquez appealed the IJ’s decision to the BIA. The BIA
agreed with and affirmed the IJ’s decision as to Vasquez’s failure to
demonstrate exceptional and extremely unusual hardship and as to
the IJ’s discretionary determination not to award Vasquez relief.
Vasquez petitioned this Court for review.
        We generally lack jurisdiction to review the denial of certain
forms of discretionary relief, including the Attorney General’s de-
cision to award or deny a noncitizen cancellation of removal. See 8
U.S.C. § 1252(a)(2)(B)(i). And though we retain jurisdiction to re-
view “constitutional claims or questions of law” raised in a petition
for review, id. § 1252(a)(2)(D), the scope of that jurisdiction ex-
tends only to genuine questions of law and colorable constitutional
claims. Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 & n.2 (11th Cir.
2007). Abuse-of-discretion arguments cloaked in constitutional or
legal language, as well as challenges to the evidentiary basis for a
factual finding, are not sufficient to invoke our jurisdiction. Id. at
1284; see Patel v. Garland, 142 S. Ct. 1614, 1627 (2022) (holding that
“[f]ederal courts lack jurisdiction to review facts found as part of
discretionary-relief proceedings under . . . the . . . provisions enu-
merated in § 1252(a)(2)(B)(i),” one of which is cancellation of re-
moval).
         Vasquez argues that the BIA and IJ erred by finding that he
failed to establish exceptional and extremely unusual hardship to
his United States-citizen wife and children and denying his applica-
tion as a matter of discretion. The government contends that we
should dismiss the petition for review because we lack jurisdiction.
USCA11 Case: 22-10477       Date Filed: 10/26/2022   Page: 5 of 5




22-10477              Opinion of the Court                      5

We are bound by precedent to agree. See Patel, 142 S. Ct. at 1627;
Arias, 482 F.3d at 1284 & n.2.
      PETITION DISMISSED.